Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant’s corrected Application Data Sheet filed 09/15/2022 is noted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 9,533,446. This is a statutory double patenting rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, in a method of forming a termination feature on a suture, the prior art does not teach or make obvious the concept of applying energy to the welding horn, such that the welding horn oscillates vertically to deliver energy to the distal end of the elongated suture; wherein the elastic element provides a spring force to the welding die, allowing the welding die to remain substantially in contact with the welding horn during the application of energy, wherein the welding die is capable of vibrating out of synchronization with the welding horn through the use of a dampening element in the manner claimed by the applicant.

Claim 20 is allowed.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Applicant argues the Terminal Disclaimer filed 09/16/2022 overcomes the double patenting rejection. The examiner does not agree. The rejection of claims 1-19 is a statutory type (35 U.S.C. 101) double patenting which cannot be overcome with a Terminal Disclaimer. Applicant needs to cancel or amend the claims so they are no longer coextensive in scope with the claims of US Patent 9,533,446.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone/Fax
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745